Exhibit 10.1

Confidential

AMENDMENT TO DEVICE DEVELOPMENT AND

MANUFACTURING AGREEMENT

THIS AMENDMENT (“Amendment”) is effective as of the 8th day of July, 2011 and is
by and between AMYLIN PHARMACEUTICALS, INC., a Delaware corporation (“AMYLIN”),
and ELI LILLY AND COMPANY, an Indiana corporation (“LILLY”).

AMYLIN and LILLY have entered into a Device Development and Manufacturing
Agreement effective as of July 1, 2003 (the “Agreement”), and desire to amend
the Agreement in accordance with section 16.5 of the Agreement as described
below.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, AMYLIN and LILLY agree as follows:

 

  1. The fifth sentence of Section 5.4 of the Agreement which states:

Amylin will submit each such written purchase order to Lilly at least ninety
(90) days in advance of the date specified in each purchase order by which
delivery of the Devices is required.

 

  2. is deleted and replaced in its entirety with the following sentence:

Amylin will submit each such written purchase order to Lilly at least sixty
(60) days, in advance of the date specified in each purchase order by which
delivery of the Devices is required.

 

  3. All other terms and conditions of the Agreement remain in full force and
effect.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date written above.

 

Eli Lilly and Company     Amylin Pharmaceuticals, Inc. By:  

/s/ Maria Crowe

    By:  

/s/ Paul Marshall

Name:     Maria Crowe     Name:     Paul Marshall Title:   VP Drug Products
Manufacturing     Title:   Sr. Vice President, Operations